Title: To George Washington from William Munson, 18 February 1793
From: Munson, William
To: Washington, George

 

Sir
New Haven [Conn.] February 18—1793

I have Inclosed recommendations from a Number of Very respectable Characters Recommending me as a Candidate for the office of Surveyor of the Customs in this District.
The arrival of a number of Vessels in this port rendered it Necessary for me to attend to the Duty of my office as Inspector of the Customs prevented me from forwarding those papers Sooner and the Whole of them at the Same time.
My Earnest Desire of procureing the appointment I hope will be a Sufficient appology for troubleing the President of the United States on this Subject. I am most respectfully the Presidents most Obedient and Very Humble Serveant

William Munson

